DETAILED ACTION
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 36-50, drawn to compositions of matter.
Group II, claims 51-55, drawn to methods of using.

	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) A species of adhesive composition with specificity to: (i) a positively charged first nanoparticle including any functional group(s); and (ii) a negatively charged second nanoparticle including any functional group(s).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 36 and 51.


	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “An adhesive composition comprising: an aqueous solvent; a population of positively charged first nanoparticles dispersed in the aqueous solvent, the first nanoparticles having an average first size; and a population of negatively charged second nanoparticles dispersed in the aqueous solvent, the second nanoparticles having an average second size; wherein a difference between the average first size and the average second size is at least 30 nm, and wherein the positively-charged first nanoparticles and the negatively-charged second nanoparticles aggregate LOFTON (US 2003/0235685; published December, 2003) in view of MAITRA (US 20100266649; published October, 2021) and GOLDMAN (US 2005/0074482; published April, 2005).
	LOFTON teaches water-based adhesive composition comprising: an aqueous solvent and a population of first nanoparticles dispersed in the aqueous solvent (see whole document, particularly the Abstract; and [0013]). LOFTON further teaches that: “In particular, this invention relates to aqueous adhesives including polymeric nanoparticles (PNPs) formed from monomers comprising multiethylenically unsaturated monomers and polymerized ionic monomers, and having mean particle diameter of from 1 to 50 nanometers (nm). The adhesives have improved properties relative to adhesives formed without the PNP.” ([0001] & [0013]).
	LOFTON further teaches that: The polymeric particles, referred to herein as polymeric nanoparticles (PNPs), are addition polymers, which contain, as polymerized units, at least one multiethylenically unsaturated monomer and at least one ethylenically unsaturated water soluble monomer.” ([0014]). And that “Examples of water soluble monomers include ethylenically unsaturated ionic monomers […].” ([0016]). And that: “Ethylenically unsaturated ionic monomer, 
	Regarding the inclusion of different populations of nanoparticles, LOFTON teaches that: “the aqueous PNP compositions of the present invention have a wide range of PNP content; i.e., PNP solids in the PNP dispersion. […] The aqueous adhesive compositions of the present invention optionally contain other polymer particles that are not PNPs, such as emulsion polymer particles having a mean particle diameter of greater than 50 nm.” ([0047]). LOFTON does not specifically teach wherein the average size of the first nanoparticles is 100 nm to 1000 nm, and the average size of the second nanoparticles is less than 100 nm (instant claim 39). LOFTON does teach wherein the first and second nanoparticles have different sizes ([0025] & [0047]), and it would have been obvious to one of skill in the art to optimize the size of the first and second nanoparticles by routine experimentation.
	Regarding the limitation “wherein the positively-charged first nanoparticles and the negatively-charged second nanoparticles aggregate together on a surface to 10 comprises a plurality of translucent macroparticles 15 surrounded by a multiplicity of nanoparticles 20, which nanoparticles aggregate or otherwise coalesce to form a fractal gel network, represented generally by numeral 30.” And the macroparticles include a lower size of 1 µm (or 1000 nm), and the nanoparticles size range of “up to about 900 nm” ([0033]). MAITRA teaches that their system of aggregation/coalescence is driven by surface change related to solution pH ([0041]-prima facie obvious to one of skill in the art to modify the composition taught by LOFTON with the oppositely charged particles taught by MAITRA in order to form a stronger attraction between the particles. It further would have been prima facie obvious to one of skill in the art to combine the composition taught by LOFTON with the composition taught by MAITRA in order to apply the composition to cosmetic compositions (MAITRA, Abstract: “Cosmetic compositions comprising such gels and methods for their use are also disclosed.”).
	Regarding the limitation “wherein the positively-charged first nanoparticles and the negatively-charged second nanoparticles aggregate together on a surface to form a mechanical interlocking structure through ionic crosslinking and particle-interfusion”, LOFTON teaches crosslinking ([0062] & [0068]), however, LOFTON does not expressly teach ionic crosslinking. GOLDMAN (US 2005/0074482; published April, 2005) teaches hydrogel adhesives for attachment to skin (see whole document) including that “According to the present invention the polymer component of the adhesive can be physically, chemically or ionically cross linked in order to form the 3 dimensional matrix.” ([0033]). GOLDMAN further teaches that “Crosslinking can also be effected all or in part by ionic crosslinking wherein groups of opposite charge interact via ionic interactions. Suitable ionic crosslinking agents +3 and Ca+2 […].” ([0037]). It would have been prima facie obvious to one of skill in the art to include crosslinker(s) in the composition taught by LOFTON, as suggested by LOFTON, and to utilize a suitable crosslinking such as ionic crosslinking, as taught by GOLDMAN in order to improve the adhesive strength of the water-based adhesive compositions of LOFTON.
	As a result, as currently presented, “An adhesive composition comprising: an aqueous solvent; a population of positively charged first nanoparticles dispersed in the aqueous solvent, the first nanoparticles having an average first size; and a population of negatively charged second nanoparticles dispersed in the aqueous solvent, the second nanoparticles having an average second size; wherein a difference between the average first size and the average second size is at least 30 nm, and wherein the positively-charged first nanoparticles and the negatively-charged second nanoparticles aggregate together on a surface to form a mechanical interlocking structure through ionic crosslinking and particle-interfusion (instant claim 1)”, does not possess a special technical feature and, as such, unity between the above Groups I-III is Lacking. 
Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if 

Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619                        


/TIGABU KASSA/Primary Examiner, Art Unit 1619